  Case 14-31651        Doc 37  Filed 10/23/18 Entered 10/23/18 14:21:29             Desc Main
                                 Document     Page 1 of 2
                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 In re                                      )      Chapter 7
                                            )
      CHUNTA N. HARRIS,                     )      Case No. 14-31651
                                            )
                                Debtor.     )      Hon. Pamela S. Hollis



                                          PROOF OF SERVICE

TO:      See attached Service List.

         I, MICHAEL K. DESMOND, state that the Notice of Trustee’s Final Report and Applications

for Compensation and Deadline to Object, was served upon the parties named on the Manual Notice List

of the attached Service List by depositing a copy of same in the U.S. Mail at 10 S. LaSalle Street,

Chicago, IL 60603 on October 23, 2018 before the hour of 5:00 p.m., proper postage prepaid.



Dated: October 23, 2018                         Respectfully submitted,

                                                FIGLIULO & SILVERMAN, P.C.

                                                By: /s/ Michael K. Desmond



Michael K. Desmond (IL #6208809)
FIGLIULO & SILVERMAN, P.C.
Ten South LaSalle Street
Suite 3600
Chicago, Illinois 60603
(312) 251-4600
  Case 14-31651       Doc 37      Filed 10/23/18 Entered 10/23/18 14:21:29             Desc Main
                                    Document     Page 2 of 2
                                            SERVICE LIST



Mailing Information for Case 14-31651

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for this
case.

   •   Michael K Desmond mkd.trustee@fslegal.com, IL23@ecfcbis.com
   •   Michael K Desmond mdesmond@fslegal.com, dorisbay@fslegal.com
   •   David Gallagher dgallagher@uprightlaw.com,
       dgallagher@lawsolutionsbk.com,notices@lawsolutionsbk.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov

MANUAL NOTICE LIST

 Chunta N. Harris
 1120 E. Bowen Rd, Apt 3
 Chicago, IL 60657
  (Debtor)

                                 CREDITORS WHO FILED CLAIMS

 Navient Solutions, LLC on behalf of                    LVNV Funding LLC its successors and assigns
 Dept. of Education Loan Services                       As assignee of MCI Communications Services
 P.O. Box 9635                                          Resurgent Capital Services
 Wilkes-Barre, PA 18773-9635                            P.O. Box 10587
 Claimant #1                                            Greenville, SCa 29603-0587
                                                        Claimant #2
